Drawings
The replacement drawing sheets received on June 01, 2021 are not acceptable and have not been entered. The replacement drawing sheets do not serve to remedy the objection to the drawings set forth in the Office action of May 24, 2021. As such, an amendment outlining appropriate changes to the drawings that have been approved by the examiner and agreed upon by applicant appears below. 

Specification
The proposed amendment to the specification filed June 01, 2021 has not been entered. The proposed amendment to the specification fails to comply with 37 CFR 1.121(b). The proposed amended paragraphs fail to present the text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. Emphasis added. The proposed amended paragraphs do not appear to present the reference characters in exact correspondence with what is presented within the originally filed specification. As such, an amendment to the specification with appropriate changes appears below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Paul Denk on June 16, 2021.

The application has been amended as follows: 

IN THE SPECIFICATION:
Page 13, line 8, “35” has been deleted.
Page 14, line 25, after “chamber” --tube-- has been inserted.
Page 14, line 25, after “opening” --of tube-- has been inserted.
Page 14, line 30, after “opening” --of tube-- has been inserted.
Page 15, line 4, after “opening” --of tube-- has been inserted.
Page 15, line 18, “47” has been deleted.
Page 15, line 19, “47” has been deleted.

IN THE SPECIFICATION:
Please amend the title of the invention (pursuant to the Manual of Patent Examining Procedure (MPEP) § 606.01, wherein it states that "[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner's amendment."), as follows:

INFLATABLE MATTRESS WITH AIR LEAK REPAIR HOSE 


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In Fig. 3, reference character ‘41’ must be changed to --46--.
In Fig. 4, reference character ‘40’ must be changed to --41--.
In Fig. 5, reference character ‘47’ must be deleted.

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.






                                                                  /MICHAEL SAFAVI/                                                                  Primary Examiner, Art Unit 3631                                                                                                                                      











MS
June 16, 2021